Citation Nr: 0402252	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-08 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active Navy service from October 1943 to 
February 1946.  This appeal arises from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied the veteran's 
application to reopen a claim for service connection for a 
low back condition.  

In December 1993, the Board denied service connection for a 
low back condition.  The veteran appealed the denial to the 
United States Court of Veterans Appeals (Court).  The Court 
then vacated the Board's December 1993 decision, and remanded 
the case for additional development including having the VA 
obtain the veteran's service medical records and his ship's 
logs, morning reports, and sick call records from his period 
of service at sea, and the medical records used in granting 
him Social Security disability benefits.

After compliance with the Court remand to the extent 
possible, the Board again denied service connection for a low 
back condition in February 1998.  In March 1998, the veteran 
requested a reconsideration of the February 1998 Board 
decision. Such reconsideration was denied in April 1998.  In 
a February 2000 Board decision, the Board found no clear and 
unmistakable error in the February 1998 Board decision.


FINDINGS OF FACT

1.  In February 1998, the Board denied service connection for 
a low back disorder.

2.  Evidence received since the February 1998 Board decision 
is cumulative or redundant of evidence previously considered, 
and the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for a low back 
disorder, and the February 2003 Board decision is final.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 1991 & Supp. 
2002)) redefined the VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for service connection, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a statement of the case in 
January 2003 that discussed the pertinent evidence, and the 
laws and regulations related to the claim, that essentially 
notify him of the evidence needed to prevail on his claims.  
There is no identified evidence whose absence has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In the RO also  
notified him of the evidence needed to substantiate his 
claims in May 2002 correspondence.  This correspondence gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record before the Board 
on the underlying issue of service connection for a back 
condition demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A February 1998 Board decision denied service connection for 
a low back condition.  A decision of the Board is final with 
the exception that a claimant may later reopen a claim if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104, (West 2002); 38 C.F.R. § 20.1100 (2003).  The question 
now presented is whether new and material evidence has been 
submitted since the Board's adverse February 1998 decision, 
determining no evidence had been received that presented a 
new factual basis to reopen the claim for service connection 
for a low back condition, to permit reopening of the claim.  
38 C.F.R. 3.156(a), effective prior to August 29, 2001; Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to be 
deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether it shows 
that the veteran has a low back condition, and whether it is 
related to an incident of service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001. The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed prior to that date.

The evidence of record at the time of the February 1998 Board 
decision, denying service connection for a low back 
condition, consisted of statements and testimony from the 
veteran to the effect that he had a low back disability due 
to an injury in service.  The evidence then of record also 
included service personnel records, and VA, private, and 
service medical records that did not demonstrate the presence 
of a low back condition until years after service and did not 
link such a condition to an incident of service.  Of 
particular note are the February 1946 service separation 
examination that noted normal spine and extremities and 
medical records from May 1990 that indicated that the veteran 
had injured his back in March 1954 at work.  There were no 
contemporaneous medical records of a back disability prior to 
1954.  The veteran's initial claim for service connection for 
a low back condition was received in 1982.

The evidence received since the February 1998 Board decision 
consists of the veteran's testimony at a May 2003 travel 
Board hearing at the RO before the undersigned and statements 
from the veteran to the effect that the considerable efforts 
which he has undertaken in his attempt to establish service 
connection for a low back condition show the sincerity and 
merits of his claim.  This evidence is essentially similar to 
his statements and testimony of record in February 1998 and 
not new.  38 C.F.R. § 3.156(a).  As it is not new, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not 
applicable, because the merits of the underlying claim are 
not reached.  A duplicate December 1969 X-ray report and an 
August 2002 letter from V. Khachadurian, M.D., were also 
received subsequent to the February 1998 Board decision..  
The letter from Dr. Khachadurian adds nothing to a January 
1993 letter from him that was of record at the time of 
February 1998 Board decision.  The X-ray report and the 
letter from Dr. Khachadurian are not new evidence, but merely 
duplicative or repetitious of evidence previously of record.  
The only other evidence received since the February 1998 
Board decision consists of lay statements from the veteran's 
2 brothers that the veteran had had back troubles after his 
discharge since service, and from T. V., who related that the 
veteran had suffered from back trouble since 1947.  A 
February 2001 statement from a fellow serviceman, later 
identified by the veteran has the executive office of his 
Navy vessel, does not mention the back injury.  The 
statements from his brothers and T. V. relate their 
recollections of events more than 50 years ago, but do not 
directly attribute any current back pathology to any disease 
or injury during service.  These lay statements are not new 
and material because they are not of such significance that, 
alone or with the other evidence of record, they must be 
considered in order to fairly decide the merits of the claim 
for service connection for a low back condition.  38 C.F.R. § 
3.156(a); Hodge, 155 F. 3d 1356.  

As no new and material evidence has been received, there is 
no basis to reopen the claim for service connection for a low 
back condition.  Hence, the February 1998 Board decision 
remains final.


ORDER

The application to reopen a claim for service connection for 
a low back condition is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



